Exhibit PAN AMERICAN SILVER COMPLIES WITH MEXICAN FEDERAL DECREE REGARDING INFLUENZA Vancouver, B.C. – May 4, 2009 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) (the “Company” or “Pan American”) today announced that in accordance with the Mexican Federal Decree (the “Decree”) published last Thursday, April 30th, it temporarily suspended operations at its Mexican mines (La Colorada and Alamo Dorado).Pursuant to the Decree, all business activities that were deemed non-essential to fight the influenza outbreak in Mexico were ordered to cease from May 1st to May 5th. Pan American has taken the necessary steps to ensure that the integrity of its critical safety, security and environmental systems at both its Mexican mines will be maintained for the duration of the suspension. At present, the Company expects to resume operations on May 6th. Pan American is not aware of any confirmed cases of the influenza virus among its employees and contractors in Mexico; however, the Company decided to suspend operations at Alamo Dorado and La Colorada in accordance with the Decree and also in consideration of the health and safety of its Mexican staff. The Company does not expect the temporary suspension to materially affect its annual consolidated production forecast or financial results and still believes that it will achieve production of 21.5 million ounces of silver in 2009. About Pan American Silver Pan American Silver’s mission is to be the world’s largest and lowest cost primary silver mining company by increasing its low cost silver production and silver reserves.The Company has eight operating mines in Mexico, Peru, Argentina and Bolivia Technical information contained in this news release has been reviewed by Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration, and Martin Wafforn, P.Eng., VP Technical Services, who are the Company’s Qualified Persons for the purposes of NI 43-101. Information Contact Kettina
